Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 2/5/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 5-7, and 11-16 under 35 U.S.C. 102(a)(1) as being anticipated by Ozkal (Adv. Synth. Catal, 2014) is maintained for the reasons of record.
Applicant argues that Ozkal comprises three CF3 groups and not a sole fluorous tag connected by a linker to a catalytic core as required by independent claims 1 and 7.  Ozkal contains three PhCF3 moieties, while the claimed ligands contain at least two alkyl moieties (but without any Ph-CF3 moieties). The core of Ozkal’s structures is a tertiary alcohol, while the core in the claimed ligands is a 
Applicant’s arguments have been fully considered but are not found persuasive.    Regarding applicant’s argument that Ozkal comprises three CF3 groups and not a sole fluorous tag connected by a linker to a catalytic core, the examiner’s response is that the claims are directed to a CuAAC ligand comprising: a catalytic core; a fluorous tag; and a linker binding the fluorous tag to the catalytic core.  Ozkal teaches the following CuAAC ligand (Compound 1c):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This is a CuAAC ligand comprising a tris(triazolyl) hydroxyl methane (a catalytic core), a CF3 group (a fluorous tag), and a para-phenyl group (a linker binding the fluorous tag to the catalytic core (Shceme 4).  The claims are not limited to a sole fluorous tag, but use the open transitional phrase “comprising” to describe the ligand.  The claimed ligand is therefore open to further, unrecited components, including more than one fluorous tag.  Regarding applicant’s argument that the claimed ligands contain at least two alkyl moieties, but without any Ph-CF3 moieties, the examiner’s response is a ligand containing at least two alkyl moieties, but without any Ph-CF3 moieties, is not a limitation in the present claims.  Regarding applicant’s argument that the claims require that the core comprise a tertiary amine, the examiner’s response is that the claims are directed to a CuAAC ligand comprising: a catalytic core; a fluorous tag; and a linker binding the fluorous tag to the catalytic core, and do not require that core comprise a tertiary amine.  Regarding applicant’s argument that Ozkal doesn’t teach the instant method, the examiner’s response is that Ozkal teaches a method for carrying out a CuAAC reaction, comprising combining in a solution an alkyl-tagged component, an azide-tagged component and a CuAAC ligand comprising: a catalytic core; a fluorous tag; and a linker binding the fluorous tag to the catalytic core; filtering the solution through a solid phase extractor filer to remove the Cu(I) ligand catalyst and/or excess ligand (Experimental Section). 

Allowable Subject Matter
Claims 2 and 8 are allowed.
Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 19, 2021